9 F. Supp. 384 (1934)
SEBRING POTTERY CO.
v.
STEUBENVILLE POTTERY CO. et al.
No. 3955.
District Court, N. D. Ohio, E. D.
December 11, 1934.
*385 *386 *387 *388 *389 *390 Byrnes, Stebbins & Blenko, of Pittsburgh, Pa., Tolles, Hogsett & Ginn, of Cleveland, Ohio, for plaintiff.
*391 Smith, Francis & Irvine, of Steubenville, Ohio, and Fay, Oberlin & Fay, of Cleveland, Ohio, for defendants.
JONES, District Judge.
Upon due consideration, the exceptions to the report of the special master in respect of accounting, award of damages, and counsel fees will be overruled, except as to the allowance of counsel fees. The recommended allowance for a case of the proportions of this one seems to me to be in excess of an amount which a court might reasonably allow. To avoid any question of irregularity in respect of the master's consideration and recommendation of counsel fees, it is the independent judgment of this court that the sum of $1,800 represents a reasonable attorney's fee to be allowed the plaintiff.
Report of master in other respects approved and confirmed.